      Case 2:19-cr-00462-MHT-SMD Document 76 Filed 05/12/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                  CRIMINAL ACTION NO.
     v.                    )                    2:19cr462-MHT
                           )                         (WO)
RICHARD O’NEIL HUGHES, JR. )

                                   ORDER

      Based on the representations made on the record on

May    12,   2021,    it    is   ORDERED     that   defendant     Richard

O’Neil       Hughes’s       motion     for     voluntary       surrender

(Doc. 64) is granted to the extent that he will be

allowed to visit his father’s grave and denied in all

other respects.            The United States Probation Officer

and defense counsel will make arrangements as to the

timing of the visit.

      DONE, this the 12th day of May, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
